Citation Nr: 1102678	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for posttraumatic stress disorder (PTSD), a mood disorder, and a 
borderline personality disorder. 

As previously noted, the Board recharacterized the issue as 
entitlement to service connection for an acquired psychiatric 
disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record), and remanded the claim for 
additional development.

In June 2009 and June 2010, the Board remanded the claim for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, the Board remanded the claim for an examiner to 
address the validity of the psychiatric diagnoses, other than 
PTSD, currently shown in the record.  In the following month, the 
Veteran presented for a VA psychiatric examination; however, an 
accurate symptom presentation could not be obtained to assist in 
the formulation of a diagnosis because the Veteran's response 
style was significantly suboptimal.  Because the examiner was 
unable to render a definitive diagnosis, he was also unable to 
provide an etiology opinion as to any claimed psychiatric 
symptomatology.  The Board observes that similar invalid results 
were yielded during a previous examination.  Unfortunately, the 
Board finds that an additional examination and opinion is 
therefore required.   

In light of the invalid results, it is not surprising that the 
examiner could not respond to the Board inquiries.  The Board 
notes, however, that because the examiner did not address the 
validity of the other psychiatric diagnoses offered during the 
appeal period, the June 2010 VA opinion is an inadequate basis 
upon which to decide the Veteran's claim.  A remand for an 
additional examination and opinion is therefore required.  In 
light of this determination, the Board emphasizes the importance 
of the Veteran's cooperation in the development of his claim.  
The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board is unable to 
properly analyze this claim without determining the validity of 
the prior diagnoses of record, which currently appear to be based 
on subjective symptoms alone.  Should the Veteran not 
appropriately respond to the questions posed during any 
additional psychiatric testing, the Board notes that his claim 
will be decided on the evidence currently in the claims folder 
and may result in the denial of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for a VA psychiatric 
examination to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be present 
at any time during the appeal, including, 
but not limited to, PTSD; dysthymic 
disorder; anxiety; adjustment disorder; 
borderline personality disorder; insomnia; 
and bipolar disorder.  

The RO must advise the Veteran that 
purpose of the examination requested in 
this remand is to obtain information or 
evidence that may be dispositive of the 
appeal.  Therefore, the RO must inform 
the Veteran that he is being placed on 
notice that pursuant to 38 C.F.R. 
§ 3.655 (2010) failure to attend the 
requested VA examination and cooperate 
with the examiner's requests and 
questions may result in an adverse 
determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

All indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be made 
available to and reviewed by the examiner.  
The examiner should state the likelihood 
that any psychiatric disability 
demonstrated during the pendency of the 
appeal existed prior to service.  If the 
examiner concludes that a psychiatric 
disability found to be present existed 
prior to service, the examiner should 
indicate that likelihood that the 
disability worsened during or as a result 
of service.

If the examiner diagnoses the Veteran as 
having a psychiatric disability that did 
not pre-exist service, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is related 
to or had its onset during service.

If as a result of diagnostic testing the 
examiner determines that the most 
appropriate diagnosis for the Veteran is 
borderline personality disorder, the 
examiner should explain how that diagnosis 
relates to the Veteran's complaints of 
anxiety, depression, etc., and why separate 
diagnoses pertaining to those complaints 
are not appropriate.

In offering each of these opinions, the 
examiner should specifically acknowledge 
and comment on the Veteran's report of a 
continuity of psychiatric symptoms since 
service.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and 
instead relied on the absence of evidence 
in the service medical records to provide a 
negative opinion).  In addition, 
regardless of the Veteran's 
cooperation, the examiner must opine as to 
whether any psychiatric disability 
diagnosed during the appeal period is 
related to service.  The rationale for all 
opinions must be provided in a legible 
report.

2.  Thereafter, readjudicate the claim for 
service connection for an acquired 
psychiatric disability (to include, but not 
limited to anxiety, depression, dysthymic 
disorder, borderline personality disorder, 
bipolar disorder, and PTSD).  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

